Citation Nr: 0832972	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-06 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected residuals of laceration of the right middle finger.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  During the pendency of the appeal, the 
claims file was transferred to the RO in Newark, New Jersey.

For the reasons indicated below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2007), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development 
of a pending claim for compensation or other benefits.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf.  See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  (The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1)).  

Also, during the pendency of the appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued the 
decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
pursuant to which there exists a heightened notice obligation 
under the VCAA to a claimant attempting to establish 
entitlement to an increased rating for a service-connected 
disability.  The Vazquez decision requires that VA notify the 
claimant that to substantiate a claim for increased 
disability rating: (1) the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of        that worsening on 
the claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) that should 
an increase in disability be found,             a disability 
rating will be determined by applying relevant diagnostic 
codes which typically provide for a range in severity of a 
particular disability from 0 percent to as much as 100 
percent (depending on the disability involved); and (4) in 
regard to examples of the types of medical and lay evidence 
that the claimant may submit       (or ask VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation. 
 
Previous notice correspondence in March 2006 informed the 
veteran of several general applicable provisions pertaining 
to VA's duty to notify and assist.                 This 
notwithstanding, a supplemental letter must be issued that 
clearly notifies him of the type of evidence required to 
substantiate the increased rating claim on appeal. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the veteran 
another VCAA notice letter that notifies 
him of the basis upon which to establish 
his claim for an increased rating for the 
service-connected residuals of a 
laceration of the right middle finger, in 
compliance with the holding of the Court 
in Vazquez-Flores.  Specifically, the 
notice set forth therein must advise the 
veteran that he may submit or request that 
VA obtain medical or lay evidence 
demonstrating a worsening or increase in 
severity upon employment and daily life.  
He must be advised of the additional 
pertinent rating criteria under the 
applicable diagnostic codes for the 
conditions under evaluation (i.e., beyond 
the effect upon employment and daily life) 
-- under 38 C.F.R.             § 4.71a, 
Diagnostic Codes 5003 (degenerative 
arthritis), 5226 (ankylosis of the long 
finger), and 5229 (limitation of the 
motion of the index or long finger); as 
well as           the criteria pertaining 
to evaluation of scars at 38 C.F.R.               
§ 4.118, Diagnostic Codes 7801 through 
7805.  Also, inform the veteran that any 
increase in disability that is warranted 
will be determined based on diagnostic 
codes providing for a range in severity 
(from 0 percent to as much as 100 
percent).  Notify him of the types of 
medical and lay evidence he may submit 
that are relevant to his claim for 
increased compensation.

2.	Thereafter, the RO/AMC should review 
the entire record, to include the evidence 
received since issuance of the January 
2007 Statement of the Case (SOC), and then 
readjudicate this matter in accordance 
with all applicable law and regulations 
pertaining to the benefit claimed. 
Provided the claim on appeal is not 
granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.




The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




